Judgment reversed.

The return of appraisers appointed to set apart a year’s support was filed on October 2; the order for citation and the citation were issued on the same day; the first publication of the citation was on October 4, and the last on November 1. Objections were filed on November 4, the first regular ordinary’s court day after the last publication, before the return was allowed or confirmed, before any order admitting it to record and before it was recorded. On appeal to the superior court, the applicant moved to strike the objections because they were not filed within four weeks from the date of the first publication. The motion was sustained, and the caveators excepted.